DAWSON, District Judge.
In this matter two motions were brought on for hearing today. The first motion is for an order to vacate the temporary injunction herein, dated April 14, 1959, upon the ground that the National Railroad Adjustment Board “will not adjudicate the labor dispute between the parties by October 31, 1959 or by any other conceivable date within the next five years.” The second motion is for an order to increase the security required on the injunction from $2,500 to $451,500.
Argument has been had upon the motions. The Court has examined the papers submitted.
The only proof offered that the National . Railroad Adjustment Board will not adjudicate the dispute within the next five years is a letter from the Executive Secretary of the Board, sub*107mitted with the motion papers, in which he states that the record of cases advanced on the calendar of the National Railroad Adjustment Board indicates “that 5^4 years is the present average period of time between the docketing of a case and rendition of award.”
Like so many statistics bandied about with reference to congestion in the courts, statistics as to the “average” period of time between the docketing of a case and the rendition of an award by the Railroad Adjustment Board are not very meaningful. Cases in courts and cases before administrative boards are not fungible articles. They vary in nature, degree and length of time required for hearing and adjudication. The letter of the Executive Secretary of the Railroad Adjustment Board upon which respondents rely is not very persuasive proof that the present case will not be determined for over five years. The Court would hope that a prompter determination can be reached. In any event, Congress has established this Board with power to adjudicate “minor” disputes and this Court has held that the present dispute is a “minor” dispute; and this determination and the injunction granted by this Court have been sustained by the Court of Appeals. 2 Cir., 267 F.2d 941.
It is conceded by the respondents that this preliminary injunction relates solely to the issues now before the Railroad Adjustment Board and that the temporary injunction will not infringe upon any other rights which the Railroad Brotherhood may have for self-help on any matters which might be described •as “major” disputes. At the present time there is no indication that any such major dispute exists wherein the Brotherhood would seek the right to strike. If such occasion does arise in the future it would then be an appropriate time to bring on a motion to modify or vacate the present injunction.
The motion to vacate the injunction -at the present time is denied.
It also seems that there is no reason for an increase in the security or in the bond which has been required. If the Adjustment Board decides that the railroad’s interpretation of the present contract is erroneous the railroad employees will suffer no injustice becausé the Board can order restoration and back pay. Any such claims would not be prejudiced by the fact that the railroad is in reorganization for any such claims would 'be claims entitled to priority as part of the current business expenses of the railroad.
The motion for an increase in security for costs is also denied. So ordered.